     Case 1:16-cv-09517-LAK-KHP Document 328 Filed 10/05/20 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

 DANIEL KLEEBERG, LISA STEIN AND AUDREY HAYS,

                                  PLAINTIFFS,
                                                                 CIVIL ACTION NO.
              V.                                                 16-CV-9517(LAK/KHP)

 ESTATE OF LESTER EBER, ALEXBAY, LLC F/K/A LESTER EBER, LLC,
 ESTATE OF ELLIOTT W. GUMAER, JR. AND WENDY EBER,

                                   DEFENDANTS,
      AND

 EBER BROS. & CO, INC., EBER BROS. WINE AND LIQUOR
 CORP., EBER BROS. WINE & LIQUOR METRO, INC., EBER-
 CONNECTICUT, LLC, EBER-RHODE ISLAND, LLC, EBER BROS.
 ACQUISITION CORP., EBER-METRO, LLC, SLOCUM & SONS
 OF MAINE, INC., AND CANANDAIGUA NATIONAL BANK &
 TRUST COMPANY,

                                  NOMINAL DEFENDANTS.



           EBER DEFENDANTS’ AMENDED MEMORANDUM OF LAW
       IN OPPOSITION TO PLAINTIFFS’ MOTION FOR RECONSIDERATION




                                                 UNDERBERG & KESSLER LLP
                                                 Attorneys for Eber Defendants
                                                 300 Bausch & Lomb Place
                                                 Rochester, New York 14604
                                                 (585) 258-2882

Paul F. Keneally, Esq.,
Colin D. Ramsey, Esq.,
Jillian K. Farrar, Esq.,
Of Counsel
     Case 1:16-cv-09517-LAK-KHP Document 328 Filed 10/05/20 Page 2 of 8




                              PRELIMINARY STATEMENT

       Plaintiffs’ Motion for Reconsideration is – by Plaintiffs’ counsel’s own admission –

an attempt to raise new issues not addressed by the parties in their prior motions for

summary judgment. On this basis alone, the motion should be denied.

       The Court properly determined that genuine issues of material fact exist as to

whether Sally Kleeberg and Audrey Hays sufficiently consented to the overall loan

transactions (including the making and securing of the loans, and the repayment thereof)

when they: (1) were provided with all the definitive documentation with respect to Lester

Eber’s loans, including the security agreements therefor, which expressly and explicitly

set out all of Lester’s rights to collect the loans, either in the ordinary course or through

the right to foreclose on the collateral; (2) were informed of the Eber Companies’ failing

financial condition; and (3) refused the opportunity to participate in the loans upon the

same terms as Lester. Additionally, the Court properly dismissed Plaintiffs’ Count VI as

duplicative of Count IV. Plaintiffs’ motion fails to cite to controlling case law or data

overlooked by Court and their motion should be denied.


       I.     PLAINTIFFS’ MOTION FAILS TO MEET THE STANDARD
              FOR RECONSIDERATION AND SHOULD BE DENIED IN
              ITS ENTIRETY.

       Reconsideration of a previous order is an “extraordinary remedy to be employed

sparingly in the interests of finality and conservation of scarce judicial resources.” In re

Health Mgmt. Sys., Sec. Litig., 113 F. Supp. 2d 613, 614 (S.D.N.Y. 2000). Generally,

motions for reconsideration are not granted “unless the moving party can point to

controlling decisions or data that the court overlooked—matters, in other words, that might

reasonably be expected to alter the conclusion reached by the court.” Shrader v. CSX

                                             2
     Case 1:16-cv-09517-LAK-KHP Document 328 Filed 10/05/20 Page 3 of 8




Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995); see also Rule 6.3, Local Civil Rules,

S.D.N.Y. “Controlling authority means decisions of the Second Circuit Court of Appeals

or the U.S. Supreme Court.” Ivan Visin Shipping. Ltd. v. Onego Shinning & Chartering

B.V., 543 F. Supp. 2d 338, 339 (S.D.N.Y. 2007) (citation omitted).

      Here, Plaintiffs have failed to cite to any controlling decisions or other data

overlooked by the Court when it denied Plaintiffs’ motion for summary judgment and

dismissed Plaintiffs’ Claim VI.    Accordingly, Plaintiffs fail to meet the standard for

reconsideration and their motion must be denied.

      II.    DEFENDANTS HAVE ALWAYS CLAIMED BENEFICIARY
             CONSENT AND THE COURT PROPERLY FOUND
             GENUINE ISSUES OF MATERIAL FACT.

      Plaintiffs’ disingenuous argument that reconsideration is required because

Defendants did not argue beneficiary consent is false and contrary to Defendants’

pleadings. See Eber Defendants’ Answer to Plaintiffs’ Third Amended Complaint (“TAC”)

at ¶ 16 (Dkt # 241) and Eber Defendants’ Statement of Undisputed Material Facts at ¶¶

30-32, 43 (Dkt # 262-34).     The decision by Defendants’ not to move for summary

judgment on an issue does not constitute the waiver of a defense to Plaintiffs’ action.

      Additionally, Plaintiffs’ admit that they did not address beneficiary consent to Lester

Eber’s loans in their papers on the summary judgment motions. This omission is fatal to

their application for reconsideration, as a motion for reconsideration should be denied

where a party raises new arguments not made in the prior motion. See WestLB AG v.

BAC Fla. Bank, 912 F. Supp. 2d 86, 95 (S.D.N.Y. 2012) (a motion for reconsideration is

“not intended as a vehicle for a party dissatisfied with the Court's ruling to advance new

theories that the movant failed to advance in connection with the underlying motion” and



                                             3
      Case 1:16-cv-09517-LAK-KHP Document 328 Filed 10/05/20 Page 4 of 8




“generally precludes a movant from advancing new facts, issues or arguments not

previously presented to the court.”).

       Here, Plaintiffs admit that the beneficiary consent issue is raised for the first time

in their motion to reconsider. See Memorandum of Law in Support of Plaintiffs Motion for

Partial Reconsideration (“Mem. of Law”) at pg. 3 n.2 (“Since this Court did not have the

benefit of briefing on the issue, it is entirely appropriate to raise this additional authority

at this time, since we are not seeking to ‘relitigate’ an issue that was already litigated. It

is a new issue.”).    New issues that could have been addressed previously are not

permitted on motions to reconsider, and thus Plaintiffs’ motion to reconsider is a patently

improper attempt to take a “second bite at the apple” and should be denied. See Rafter

v. Liddle, 288 F. App'x 768, 769 (2d Cir. 2008) citing Sequa Corp. v. GBJ Corp., 156 F.3d

136, 144 (2d Cir. 1998). The Court should deny Plaintiffs’ motion in its entirety for failing

to meet the standard for reconsideration.

       A.     Plaintiffs’ cited caselaw is distinguishable from the matter at
              bar and does not support the Court’s reconsideration.

       In addition, the caselaw cited by Plaintiffs does not support the motion for

reconsideration and does not represent controlling authority requiring the Court to

reconsider its prior order.

       First, Plaintiffs’ citation to Int’l Equity Investments, Inc. v. Opportunity Equity

Partners, Ltd., 427 F. Supp. 2d 491 (S.D.N.Y. 2006) is misplaced. Not only is Int’l Equity

not controlling authority, but the District Court in Int’l Equity applied the likelihood of

success standard in determining whether the plaintiffs in that matter were entitled to a

preliminary injunction. Here, unlike in Int’l Equity, the Court appropriately applied the

much higher summary judgment standard, which requires no genuine dispute as to any

                                              4
      Case 1:16-cv-09517-LAK-KHP Document 328 Filed 10/05/20 Page 5 of 8




material fact. Int’l Equity is further distinguishable in that it is not trust and estate case,

but rather an attempt by a general partner/manager to avoid removal by disenfranchising

the other stake holders.

       Likewise, Plaintiffs’ reliance on Renz v. Beeman, 589 F.2d 735 (2d Cir.1978) is

also inappropriate. The Trustee in Renz individually purchased additional shares of voting

stock, which cemented control of the corporation in her descendants, without offering the

other trust beneficiaries the opportunity to purchase the voting stock. Id. at 742. Here,

by contrast, Lester Eber explicitly offered the other trust beneficiaries the opportunity to

invest in Eber Metro to save the corporation, which they declined. The Court properly

determined that genuine issues of material fact exist as to whether Audrey Hays and Sally

Kleeberg sufficiently consented to the overall loan transactions (including the making and

securing of the loans, and the repayment thereof when they were provided with all the

definitive documentation with respect to Lester Eber’s loans, including the security

agreements therefor, which expressly and explicitly set out all of Lester’s rights to collect

the loans, either in the ordinary course or through the right to foreclose on the collateral,

they were informed of the Eber Companies’ failing financial condition, and they refused

the opportunity to participate in the loans on the same terms as Lester.

       Finally, Birnbaum v. Birnbaum, 117 A.D.2d 409 (4th Dep’t 1986) is also

distinguishable and does not support reconsideration. In Birnbaum, the fiduciary of the

decedent’s estate hid his joint purchase of a partnership interests with the decedent from

the estate beneficiaries, and induced the beneficiaries to sign a Release and Discharge

in violation of Surrogate’s Court Procedure Act § 1805.




                                              5
      Case 1:16-cv-09517-LAK-KHP Document 328 Filed 10/05/20 Page 6 of 8




          While no evidence of the alleged loans was provided to the beneficiaries in

Birnbaum, Lester indisputably provided Sally Kleeberg and Audrey Hays with all of the

relevant documents (which specifically contemplated foreclosure in the event of a default)

and advised the other beneficiaries that the companies were in very real financial trouble.

Given this, the Court correctly determined that Lester’s disclosure of his loans and offer

of the same opportunity to the Trust beneficiaries created genuine issues of material fact

as to whether Sally Kleeberg and Audrey Hays sufficiently consented to the transaction.

          Again, Defendants raised the defense of waiver/consent by Plaintiffs in their

Answer, and in connection with the parties’ motions for summary judgment. Genuine

issues of material fact exist as to whether Plaintiffs (or their predecessors in interest)

consented to the loan transactions by refusing to contribute with Lester to save the Eber

entities and/or object to the terms of the loans, and Plaintiffs’ motion for reconsideration

should be denied.

          Plaintiffs’ motion fails to meet the standard for reconsideration because it advances

a new theory not raised in Plaintiffs’ summary judgment motion papers and does not cite

to controlling decisions or data overlooked by the Court. Therefore, Plaintiffs’ motion for

reconsideration must be denied.

   III.      PLAINTIFFS’ THIRD AMENDED COMPLAINT ADMITS A
             RULING BY THIS COURT ON PLAINTIFFS’ OWNERSHIP OF
             EB&C IS UNNECESSARY.

          Despite Plaintiffs’ position in paragraph 346 of the TAC that “no declaration of

Plaintiffs’ right to…[the EB&C] shares [of stock] is believed to be necessary from this

Court,” that is precisely the relief Plaintiffs now ask the Court to grant in section III of their

motion for reconsideration. See also the Court’s Opinion and Order on the Parties’



                                                6
     Case 1:16-cv-09517-LAK-KHP Document 328 Filed 10/05/20 Page 7 of 8




Motions for Partial Summary Judgment, Dkt. # 314 at pg. 41. Moreover, Plaintiffs admit

they are making this request for the first time in their motion for reconsideration. Mem. of

Law at pg. 6 (“this is more of a request for consideration in the first instance than it is

reconsideration”). As previously discussed, a motion for reconsideration is not “a vehicle

for a party dissatisfied with the Court's ruling to advance new theories that the movant

failed to advance in connection with the underlying motion.” WestLB AG, 912 F. Supp.

2d at 95.

        Defendants argue that Lester Eber’s estate is entitled to be issued all the shares

of capital stock of Eber Bros. & Co., Inc. otherwise distributable to Plaintiffs. Plaintiffs

argue to the contrary. In any event, there are a whole host of factual and legal issues

related to the issue of who the rightful owner of these shares of stock is, that need to be

resolved at trial. CNB never properly transferred any shares to anyone in October 2017.

Lester Eber validly exercised his right to call all these shares under the 1996 transfer

restrictions in the Eber Bros. & Co., Inc. by-laws in October 2018. Even if Lester’s

exercise of his call rights were not valid, these shares cannot be transferred again without

Lester’s estate being able to exercise its call rights yet again, since more than 180 days

has passed since the last attempted share transfer by CNB.

        The Court properly dismissed Plaintiffs’ Count VI as duplicative of their claims in

Count IV and Plaintiffs cite to no controlling decisions or data overlooked by the Court

which    would   necessitate   reconsideration.     Accordingly,   Plaintiffs’   motion   for

reconsideration—or consideration for the first time—of Plaintiffs’ ownership interests in

EB&C should be denied.




                                             7
      Case 1:16-cv-09517-LAK-KHP Document 328 Filed 10/05/20 Page 8 of 8




                                     CONCLUSION

       For all of the foregoing reasons, Plaintiffs’ motion for reconsideration should be

denied in its entirety.

DATED:         October 3, 2020
               Rochester, New York
                                                UNDERBERG & KESSLER LLP


                                            By: /s/ Colin D. Ramsey, Esq.
                                                Paul F. Keneally, Esq., Of Counsel
                                                Colin D. Ramsey, Esq., Of Counsel
                                                Jillian K. Farrar, Esq., Of Counsel
                                                Attorneys for Eber Defendants
                                                300 Bausch & Lomb Place
                                                Rochester, New York 14604
                                                (585) 258.2800




                                           8
